Mr. Justice Scanlan specially concurring: The question as to whether the plaintiff would be a trespasser on private property, if the owner of the premises were the defendant in the instant case, is not before us for determination. The city is the sole defendant, and certainly the boy, in swinging on the flower pot in his play, was not a trespasser as to it. So far as the city was concerned the plaintiff was rightfully swinging on the flower pot. (Stedwell v. City of Chicago, 297 Ill. 486, 490.) Mr. Justice Barnes dissenting: It was unquestionably the duty of the city to remove the box as an encroachment on the street if it was chargeable with notice thereof. But it does not follow that its mere neglect to remove the same was the proximate cause of the injury. The injury did not result from the box being an obstruction to the ordinary use of the sidewalk nor from its falling upon a pedestrian by reason of defective construction. The accident apparently would not have happened had the boy not taken hold of the box, to swing on it. It was his act in so doing that caused the unfastened box to fall upon him. The proof does not show that it otherwise would have fallen. In taking hold of the box he was a trespasser on private property unless it can be said that the box in that position and condition was an attractive nuisance to a child of his age which the city negligently permitted to exist. It is seemingly only upon such a theory that the judgment can stand, but the writer has found no authorities that warrant the extension of the doctrine of attractive nuisance thus far.